             Case 3:19-cv-01628-LAB-AHG Document 234-2 Filed 02/05/20 PageID.3789 Page 1 of 2



                      1 DAVID R. ZARO (BAR NO. 124334)
                        NORMAN M. ASPIS (BAR NO. 313466)
                      2 ALLEN MATKINS LECK GAMBLE
                         MALLORY & NATSIS LLP
                      3 865 South Figueroa Street, Suite 2800
                        Los Angeles, California 90017-2543
                      4 Phone: (213) 622-5555
                        Fax: (213) 620-8816
                      5 E-Mail: dzaro@allenmatkins.com
                                naspis@allenmatkins.com
                      6
                        EDWARD G. FATES (BAR NO. 227809)
                      7 ALLEN MATKINS LECK GAMBLE
                         MALLORY & NATSIS LLP
                      8 One America Plaza
                        600 West Broadway, 27th Floor
                      9 San Diego, California 92101-0903
                        Phone: (619) 233-1155
                     10 Fax: (619) 233-1158
                        E-Mail: tfates@allenmatkins.com
                     11
                        Attorneys for Receiver
                     12 KRISTA FREITAG
                     13                             UNITED STATES DISTRICT COURT
                     14                           SOUTHERN DISTRICT OF CALIFORNIA
                     15
                     16 SECURITIES AND EXCHANGE                   Case No. 3:19-cv-01628-LAB-AHG
                        COMMISSION,
                     17                                           Ctrm: 3B
                                 Plaintiff,                       Judge Hon. Allison Goddard
                     18
                            v.                                    DECLARATION OF EDWARD FATES
                     19                                           IN SUPPORT OF JOINT EX PARTE
                        GINA CHAMPION-CAIN and ANI                MOTION TO AMEND ORDER
                     20 DEVELOPMENT, LLC,                         REGARDING PENDING PROPERTY
                                                                  SALE MOTIONS [DKT. NO. 226]
                     21                     Defendants,
                     22 AMERICAN NATIONAL
                        INVESTMENTS, INC.,
                     23
                                Relief Defendant.
                     24
                     25
                     26
                     27
                     28
       LAW OFFICES
Allen Matkins Leck Gamble
   Mallory & Natsis LLP                                                        Case No. 3:19-cv-01628-LAB-AHG
                            1196910.01/LA
             Case 3:19-cv-01628-LAB-AHG Document 234-2 Filed 02/05/20 PageID.3790 Page 2 of 2



                      1                                DECLARATION OF EDWARD FATES
                      2               I, Edward Fates, declare as follows:
                      3               1.    I am a partner at the law firm of Allen Matkins Leck Gamble Mallory
                      4 & Natsis LLP, counsel of record for Krista L. Freitag ("Receiver"), the Court-
                      5 appointed permanent receiver for Defendant ANI Development, LLC, Relief
                      6 Defendant American National Investments, Inc., and their subsidiaries and affiliates
                      7 (collectively, "Receivership Entities"). I make this declaration in support of the
                      8 Joint Ex Parte Motion to Amend Order Regarding Pending Property Sale Motions
                      9 (Dkt. No. 226) (the "Joint Ex Parte Motion"). I have personal knowledge of the
                     10 facts set forth in this declaration and, if called as a witness, could and would testify
                     11 competently to such facts under oath.
                     12               2.    On February 2, 2020, I contacted counsel for the Securities and
                     13 Exchange Commission and counsel for Gina Champion-Cain and provided them
                     14 with a copy of the Joint Ex Parte Motion. Both parties stated they do not object to
                     15 the Joint Ex Parte Motion and authorized me to sign it on their behalf.
                     16
                     17               I declare under penalty of perjury under the laws of the United States of
                     18 America that the foregoing is true and correct.
                     19               Executed this 5th day of February 2020, at San Diego, California.
                     20
                     21                                                              /s/ Edward Fates
                     22                                                                EDWARD FATES

                     23
                     24
                     25
                     26
                     27
                     28
       LAW OFFICES
Allen Matkins Leck Gamble
   Mallory & Natsis LLP                                                                   Case No. 3:19-cv-01628-LAB-AHG
                            1196910.01/LA
